Citation Nr: 1816068	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  08-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an extraschedular rating for duodenal ulcer.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1988 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO granted service connection for duodenal ulcer and awarded a noncompensable disability rating, effective April 13, 1993.  The Veteran timely appealed the initial rating assigned.

In March 2015, the Board increased the rating for the duodenal ulcer to a 10 percent rating for the period prior to November 15, 2011, denied a rating in excess of 50 percent thereafter, and remanded the issue of entitlement to a TDIU.

The Veteran appealed the March 2015 Board decision to the United States Court of Appeals for Veterans Claim (Court).  In September 2015, the parties filed a Joint Motion for Partial Remand (JMR) with the Court.  The Court issued an Order vacating the portion of the Board's March 2015 decision that denied a rating in excess of 10 percent for duodenal ulcer for the period prior to November 15, 2011.

In December 2015, the Board denied an increased rating for duodenal ulcer in excess of 10 percent for the period prior to June 13, 2010, and granted a rating of 30 percent, but no higher, from June 13, 2010, to November 16, 2011.  Additionally, in December 2015 the Board declined referral for the duodenal ulcer on an extraschedular consideration and remanded the claim of entitlement to a TDIU.

In a February 2017 Memorandum Decision, the Court vacated the portion of the December 2015 Board decision that declined to remand the issue of entitlement to an extraschedular rating for duodenal ulcer as inextricably intertwined with the issue of entitlement to a TDIU.




The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to consideration of referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Veteran asserts that he is entitled to an extraschedular rating for his service-connected duodenal ulcer.  See Veteran's attorney's letter dated March 2018.  

Extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Director of Compensation to determine whether an extraschedular rating is warranted.

The Veteran's duodenal ulcer is rated under Diagnostic Code (DC) 7305.

A 10 percent rating is assigned for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent evaluation is assignable for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration or with continuous moderate manifestations.  A 40 percent evaluation is assignable for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.  A 60 percent evaluation is assignable for a severe duodenal ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, DC 7305.  A 60 percent rating is the highest rating available under this Diagnostic Code.

In this case, the Veteran asserts that he experiences symptoms that are not contemplated by the rating criteria.  See Veteran's attorney's letter dated March 2018.  Specifically, he reports that his ulcer pain is so severe that his appetite is diminished, that he has lost several jobs due to his ulcer pain, and that he is unemployable due to his service-connected duodenal ulcer.  In support of the Veteran's assertions that his duodenal ulcer causes marked interference with his employment, in the March 2018 letter, the Veteran's attorney, cited to the November 2011 VA examiner's notation that reflects that the Veteran required medication at work and he was fired from his previous employment, because he needed to go home and retrieve his medication. 

Consequently, consideration of extraschedular rating for the Veteran's duodenal ulcer by the RO is warranted.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-57 (2015) (Board prohibited from assigning an extraschedular rating under 38 C.F.R. § 3.321 in the first instance).  In this regard, the Board notes that the recent amendment to 38 C.F.R. § 3.321(b)(1) removes the phrase "upon field station submission," apparently eliminating the concept of extraschedular referral.  See Extra-Schedular Evaluations for Individual Disabilities, 82 Fed. Reg. 57,830, 57,833 (Dec. 8, 2017) ("We agree that the ROs should make these fact-intensive decisions in the first instance, and we have therefore revised the rule by eliminating the phrase 'upon field submission' and the word 'referred'").  The precise effect of the amendment in this regard is unclear, and the RO should take action consistent with the amendment.

As for the issue of entitlement to a TDIU, the Veteran asserts that he is unemployable due to his service-connected duodenal ulcer.  See Veteran's Application for Increased Compensation Based on Unemployability dated December 2015.  Specifically, he reports that his service-connected duodenal ulcer has "profoundly" interfered with his employment throughout the years and since October 2015 he has been unemployed.  See Veteran's Application for Increased Compensation Based on Unemployability dated December 2015 and December 2017.  He indicates that when he was previously employed, he missed time from work due to his severe ulcer pain.  

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  
38 C.F.R. § 4.16(a).

Here, the Veteran is service-connected for duodenal ulcer rated 50 percent disabling.  He does not meet the criteria for a TDIU on a schedular basis.  However, it is the policy of VA that all veterans unable to secure or follow a substantially gainful occupation by reason of service connected disability are to be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a veteran does not meet the schedular standards, the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

In light of the above, the Board finds that referral to the Director of Compensation of the issue of entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b), is warranted.

Accordingly, the claims are REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU under 38 C.F.R. § 4.16(b) to the Director of Compensation and take appropriate action to consider whether an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is warranted for the Veteran's duodenal ulcer, consistent with the recent amendment to this regulation. 

2.  After considering any additional evidence received and conducting any development deemed appropriate, adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his attorney a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

